RESOLUCIÓN
Este Tribunal tiene la función de coadyuvar al Juez Pre-sidente en su responsabilidad primaria constitucional de dirigir eficazmente la administración de los tribunales. Art. V, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1. El descargo de esa responsabilidad obliga, individual e institucional-mente, a “proteger y promover la independencia del poder judicial como factor de equilibrio en la estructura guberna-mental de nuestro sistema de vida democrática”. Canon XIII de Ética Judicial, 4 L.P.R.A. Ap. IV-A.
El principio de independencia judicial —inherente-mente unido al de neutralidad— no se limita a la función decisoria, sino que es multiforme; aspira a que en toda oca-sión así sea percibido públicamente. Como corolario, el pro-ceso judicial ha de desarrollarse en un ambiente de solem-nidad y respeto. A tal efecto, tradicionalmente los Poderes Ejecutivo y Legislativo, en la medida en que los recursos fiscales lo han permitido, han hecho las asignaciones nece-sarias para que las estructuras físicas de los distintos tribunales, incluso sus centros judiciales, estén a tono con estas características.
Dentro del significado y espíritu de los principios antes expuestos, la práctica de nominar los edificios y las estruc-*117turas que albergan los tribunales del país, como tributo merecido a personas ilustres, vivas o fallecidas, nunca ha sido avalada por este Tribunal. El nombre de cualesquiera personas inevitablemente genera en la mente de la ciuda-danía un cuadro de sus valores, pensamientos, prejuicios y preferencias que, como consecuencia de la diversidad del pensamiento humano, algunos comparten y otros no.
El Tribunal exhorta a la Asamblea Legislativa, a las Asambleas Municipales y a los demás funcionarios concer-nidos a que preserven el estimable valor de esta política judicial, según aquí enunciada.

Regístrese y publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado Secretario General